Worley, Judge,
delivered the opinion of the court:
This is an appeal from the judgment of the United States Customs Court, First Division, one judge dissenting, C. D. 1769, sustaining the importer’s protest and holding certain merchandise properly classifiable under paragraph 232 (b) of the Tariff Act of 1930, as modified by T. D. 52476, rather than under paragraph 232 (d) of that Act, as modified by T. D. 51802, the classification made by the Collector of Customs. The pertinent portions of that paragraph, as modified, read:



*170Tbe merchandise consists of pieces of marble, approximately three feet long, eighteen inches wide, and seven-eighths of an inch thick, polished on one surface, with holes partly drilled in the top edge of each piece to receive clamping devices for holding them in place. The pieces are numbered to facilitate installation to follow the vein of the marble.
As correctly stated by the Customs Court, “The issue in this case is whether certain pieces of marble, imported to be used in the decoration of a church, were, in their imported condition, merely material, namely, slabs of marble to be made into a wainscot, or whether [as contended by the Government] they were collectively a manufactured article, to wit, a wainscot, in knocked-down condition.”
According to the testimony of the importer, the marble was intended to be used as a wainscot in a church, and was ordered to specifications obtained by measuring the space to be covered and determining the necessary number of blocks of specified sizes. That determination involved allowance for the turns and corners but it was still necessary, in placing the marble in its final position, to cut the corner pieces to fit. To provide for loss in cutting on the job, about ten percent more marble was ordered than was theoretically necessary, and what remained after installation was left at the building to care for possible future repairs.
While the intention of the importer and the use to which the merchandise was actually put may properly be considered in deciding the above question, they are not, alone, determinative of it. As was said in Worthington v. Robbins, 139 U. S. 337,
* * * In order to produce uniformity in the imposition of duties, the dutiable classification of articles imported must be ascertained by an examination of the imported article itself, in the condition in which it is imported. In order to be dutiable as “watch materials,” the article, when imported, must be in such form of manufacture as to show its adaptation to the making of watches.
* * * In order to be “watch materials,” the article must in itself bear marks of its special adaptation for use in making watches. The fact that the article in question was used in the manufacture of watches has no relation to the condition of the article as imported, but to what afterwards the importer did with it. (Italics added.)
It did not appear to the majority of the Customs Court, nor does it appear to us, that the evidence establishes that the instant merchandise was in such form, when imported, as to show its “special adaptation,” in the sense in which we think the Supreme Court in Worthington v. Robbins, cited above, used the term, to use in a particular wainscot, or even to wainscotting in general. It consisted of slabs of marble which, according to the testimony, could be used “any place” including use for floors. The record indicates that the pieces were numbered “just to follow up the vein of the marble * * * *171all the veining of tbe marble is supposed to match;” but it seems to us that result would be desirable wherever the slabs were used.
In the dissenting opinions both here and below, it is stated that. “The fundamental tariff principle, applicable herein, is that the classification of imported merchandise is controlled by its condition at the time of importation.” We agree with that statement. Our conflicting views do not stem from that principle, but to its application. That, in turn, primarily depends on the interpretation placed on the evidence.
It is a rare occasion indeed when an appeal involving the classification of imports is completely free of doubt. This is no exception. Here, however, there can be no doubt that the merchandise was originally slabs of marble. Therefore, the issue is simply whether, at the time of importation, it had been sufficiently advanced in condition as to be partly manufactured into wainscotting. The following excerpts from the testimony of the importer’s witness, Moreno Tedeschi, are material to that issue:
Q. Did you place the order for this particular importation?
A. Yes.
Q. In placing the order, did you give the specifications to which the slabs should be cut?
A. No. Generally speaking, you tell them so many slabs of marble of this size.
*******
Q. Did you measure the building to give the exact size of the slabs?
A. Yes, but they never comply for some reason or other.
*******
Q. Where do you drill the holes?
A. On top and on the bottom.
Q. The top and bottom side?
A. Yes.
Q. Do the slabs as imported contain holes?
A. They may contain holes on top but not on the bottom.
Q. They never come containing holes on the bottom?
A. No.
* if: # * * *
Q. Can you use the holes on the top edge as such in the condition as imported?
A. No, they are never deep enough. They are never adjusted to the conditions on the wall.
Q. In placing these slabs, the 5J4 inch slabs to the wall, did you have to do any cutting on this job?
A. Yes.
* * 5{C ÍJ« Sfi % :{{
Q. In ordering your slabs do you allow for such cutting?
A. We do. We generally import 10 percent more material than we need.
‡ & * ifc # í{í Sfi
RQ. A wainscotting is a part of a wall of a building?
A. Yes. That particular marble can be used any place.
*172RQ. The marble slabs that were imported here that you saw could have been used for something else? * * *
The Witness: They could be used any other place.
By Mr. Glad:
RQ. Could they be used for something else other than wainscotting?
A. Of course. They can be used for floors. When the marble comes here, it can be sold for any other item.
Chief Judge Oliver: It could be resold for another purpose?
The Witness: That is right.
We think the above testimony fairly establishes that the merchandise, as imported, consisted merely of a collection of marble slabs, having holes partly drilled in one edge, and which had to be deepened, and new holes drilled, if the slabs were to be used in or as wainscotting. The quantity of marble in the slabs was in excess of that needed for the particular use to which they were to be put, and the testimony shows that the slabs were not restricted or dedicated to use only in wainscotting.
While Tedeschi testified that the slabs remaining after installation was completed were left on the job for possible future repairs and were not sold, the reason given for such procedure was “It is not enough to throw it back on the market.” From that statement we think it reasonable to assume that such material was not inherently valueless and unmarketable, but that the quantity was too small to justify an attempt to sell it.
We are of the opinion that the merchandise, as imported, was merely marble slabs which, although ordered in particular sizes with a particular purpose in view, were still adapted for general use as slabs. Accordingly, they were not limited to use in wainscotting, as contended by the Government, since they could be used in a wainscot only by additional cutting, drilling, and shaping, with a portion of the marble left after those operations were completed.
Webster’s New International Dictionary defines “knock-down” as “Made or constructed so as to be capable of being knocked down or taken apart, as for transportation,” which clearly suggests that all parts are in final form, and that it is only necessary to assemble them In order to produce a completed article. That interpretation is supported by the decision in United States v. McBride Studios, 14 Ct. Cust. Appls. 321, T. D. 41956, in which it was stated:
* * * In order to constitute a knocked-down article its parts wlien assembled must make an entirety, an article ready for use. A knocked-down tile floor, if there be such a thing, is, therefore, a floor the component tiles of which are cut to shape and size for a particular floor and create a complete floor when put in place. * * *
It does not appear proper, in view of the foregoing, to hold that material which is ten per cent in excess of theoretical requirements, *173which still must be cut and drilled on the job, and some of which is not actually used, constitutes a knock-down article.
A situation generally similar to that here was presented in Thompson-Starrett Co. v. United States, 12 Ct. Cust. Appls. 37, T. D. 39979, which involved marble tiles ordered from stock in accordance with blue prints for installation in particular floors conformably with the plans shown in such prints. The tiles were purchased in quantities, shapes, sizes, and colors corresponding to the requirements of the floors in which they were to be laid, and it does not appear that any reshaping of them on the job was necessary. It was held that the tiles were dutiable as paving tiles rather than as marble partly manufactured into articles.
The tiles in the above case were ordered from stock while the marble pieces here were cut to specified sizes, but that distinction is not, in our opinion, controlling. In the McBride Studios case the reasoning of the Thompson-Starrett Co. case was applied to tiles which had been cut to size, and the court said “As was well said by Justice McClelland, ‘a tile is no more a tile because it is kept in stock and no less a tile because it is made to order.’ ” The quoted language seems equally applicable to slabs. Similarly, in Mutual Lamp Mfg. Co. v. United States, 21 C. C. P. A. (Customs) 231, T. D. 46762, it was held that certain flat pieces of onyx were classifiable not as onyx wholly or partly manufactured into articles, but as slabs, even though they were ordered in specific sizes and, in the condition imported, were each intended for use as definite parts of different articles.
The fact that marble slabs are not ordered from stock but are cut to specification might be important if their shape were of such a nature as to render them useless for any purpose other than the specific one for which they were cut. But where, as here, the pieces are cut to rectangular form and the evidence shows that they have general utility, they cannot properly be considered to be marble wholly or partly manufactured into an article. The fact that the dealer from whom the slabs are purchased does not carry in stock rectangular pieces of the particular dimensions desired should not be controlling on the question of classification.
The brief for the Government relies on the decisions in U. Luisi & Co. v. United States, T. D. 49180, 72 Treas. Dec. 362, and Kronfeld, Saunders & Co. v. United States, T. D. 26366, 9 Treas. Dec. 849. Those cases, however, are distinguishable from the instant one in that the pieces of marble involved were not only cut to specification but were apparently of such a nature that it was only necessary to assemble them in order to produce the finished articles of which they were parts.
The decision of the United States Customs Court is affirmed.
*174Jackson, J., Betired, recalled to participate herein in place of Cole, J., absent because of illness.